Case 1:19-cv-04216-ILG-PK Document 100-1 Filed 10/06/20 Page 1 of 3 PagelD #: 1170

Exhibit 1
Case 1:19-cv-04216-ILG-PK Document 100-1 Filed 10/06/20 Page 2 of 3 PagelD #: 1171

 

batista007@aol.com

a

From: batista007@aol.com

Sent: Tuesday, October 6, 2020 8:53 AM
To: ‘Alan R. Ackerman’

Subject: RE:

| don’t know if that is a better idea or not, because | have been over the same ground with her many times.

She has been in Boston since last week for work, and does not return until tomorrow. | will make it a priority to talk to
her on Thursday. Bear in mind that it is her consistent view that she has responded as fully as she can and given you in
terms of documents what she can locate. As soon as she returns on Thursday morning | will press her again. It will not
be easy —| am a lawyer, not a mind reader, and | am not the FBI and cannot invade her premises for documents,
particularly since she insists she has given me what she can locate and unlike you | have no reason to doubt her
sincerity.

If, however, | am able to find a way to provide further information, | ill let you know.

By the way, | appreciate your willingness to talk over these issues and confer further. However, | had to defer this
morning’s 8 am call with you because my wife was up half the night with intense pain in her right hip. She will be having
hip replacement surgery on Friday and on that basis | will or may request an adjournment of the conference with
Magiistrate Kuo scheduled for October 9.

From: Alan R. Ackerman <araesq@alanackermanlaw.com>
Sent: Tuesday, October 6, 2020 7:53 AM

To: Paul Batista <batista007 @aol.com>

Subject: Re:

| have a better idea. You know what I’m looking for. Talk to Penny and find out what she will and will not produce and
get back to me

Alan R. Ackerman, Esq.
LAW OFFICES OF ALAN R. ACKERMAN

1719 Route 10 East, Suite 106

Parsippany, NJ 07054

(973) 898-1177 Office

(973) 898-1230 Facsimile
The information contained in this email transmission is attorney privileged and confidential information intended only
for the use of the individual or entity named above. If the reader of this transmission is not the intended recipient, you
are hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone.

On Oct 6, 2020, at 2:50 AM, Paul Batista <batista007 @aol.com> wrote:

We will have to talk later in the day or tomorrow.

Paul Batista
296 Madison Street
Case 1:19-cv-04216-ILG-PK Document 100-1 Filed 10/06/20 Page 3 of 3 PagelD #: 1172

Sag Harbor, New York 11963
631 377 0111

212 980 0070
Paulbatistabooks.com
